1                                                            FILED
2.
                                                             FEB 1 8 2020
3                                                       CLERK. u.S. 015TR1CT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                     BY                        DEPUTY
4
5
6                          UNITED STATES DISTRICT COURT
7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,            Case No.: 19-CR-4374-DMS
9
10                Plaintiff,
            V.                            ORDER AND JUDGMENT
11                                        DISMISSING INDICTMENT WITHOUT
12   MIGUEL HERNANDEZ ORTEGA,             PREJUDICE
     a.k.a. Javier Osorio,
13
14 I - - - - - - =Defendant.
                  =-==="------'
15         Upon motion of the UNITED STATES OF AMERICA, and good cause
16
     appearing,
17
18         IT IS HEREBY ORDERED that the indictment in the above-entitled case be
19 dismissed without prejudice.
20
           IT IS SO ORDERED.
21
22         DATED: J..•)J<,0
23
24                                     HONO~EDANA M. SABRAw
                                       United States District Judge
25
26
27
28
